Citation Nr: 1612280	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post L4-5 and L5-S1 and degenerative change at L5-S1 with loss of disc space height.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that assigned a 10 percent rating for a lumbar spine disability, after granting service connection for the same.

In March 2012, the Board remanded this matter for further development. 

In May 2012, the Veteran confirmed that he no longer desired a Board hearing.  See VA 21-0820 Report of General Information.  As a result, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).

While on remand, the RO in an August 2014 supplemental statement of the case increased the Veteran's disability rating from 10 to 20 percent with an effective date of August 9, 2012.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for the lumbar spine disability remains before the Board.  

In a July 2014 rating decision, the RO granted a separate 10 percent rating for radiculopathy of the lower right extremity as secondary to his spinal disability.  Neither the Veteran nor his representative has expressed disagreement with or presented argument concerning the evaluation assigned the radiculopathy.  Consequently, the Board will not further address the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's most recent VA examination occurred in August 2012.  In a July 2013 statement, he reported increased stiffness in his back, difficulty lifting, standing and leaning forward.  He also reported tightening of the "muscle/ligaments" near his ankle.  Thereafter, the Veteran, by way of his representative, asserted that his August 2012 VA examination no longer adequately reflected the current severity of his disability as his symptoms had worsened.  As a result of the foregoing, the Board finds that a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

Importantly, the most recent treatment medical records in evidence are from 2013.  On remand, prior to his examination, an attempt should be made to obtain any outstanding treatment records.

The Board, therefore finds, that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the current severity of his service connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment medical records.


2.  Following completion of the above, afford the Veteran a VA examination by an examiner with appropriate expertise to evaluate the current severity of his service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination.

Any indicated studies, including X-ray studies should be performed.  In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should additionally be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  In this regard, the examiner should consider a July 23, 2013 VA treatment medical record which indicates that the Veteran's back disability worsens depending on the time of day.  

The examiner should indicate whether there is any form of ankylosis. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.  The examiner should also provide an opinion as to whether the service connected disabilities would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Thereafter, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

